DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) received on Feb. 16, 2021 has been considered.

Claim Interpretation – 35 U.S.C. § 112 (f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are 
This application includes one or more claim limitations that use the word “means” and linked by the transition word “for” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for obtaining” and “means for performing” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-11, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oikawa et al (US Pub: 2019/0294394). 	Regarding claim 1, Oikawa et al teaches: A printing control apparatus comprising: a processor configured to obtain a plurality of pieces of data posted in a group in a messaging service, and perform control in such a way as to print a certain one of the plurality of pieces of data according to a certain member of the group [p0108-p0112 (Print a piece of data belonging to a member who has registered the chatbot.)]. 	Regarding claim 2, Oikawa et al further teaches: The printing control apparatus according to claim 1, wherein the certain one of the plurality of pieces of data is data relating to the certain member [p0109-p0111]. 	Regarding claim 3, Oikawa et al further teaches: The printing control apparatus according to claim 2, wherein the data relating to the certain member is data posted in the group in a period for which the certain member has belonged to the group [p0109, p0131 (The period is user A stays registered with the group or before the permission sticker expires.)]. 	Regarding claim 4, Oikawa et al further teaches: The printing control apparatus according to claim 3, wherein the period includes a period before data posted in the group becomes printable [p0132-p0136 (It is the period after registering takes place before permission sticker is received.  Data posted is not printable due to lack of the permission sticker.)]. 	Regarding claim 5, Oikawa et al further teaches: The printing control apparatus according to claim 3, wherein performing control in such a way as to print the certain one of the plurality of pieces of data includes performing control in such a way as to print the certain one of the plurality of pieces of data posted in the group in the period for which the certain member belonged to the group in accordance with a request after the certain member leaves the group [p0243, p0157-p0160, p0161-p0165 (User B could be a registered member of the group to begin with and posted a document without a permission sticker.  User B exit the group and became unregistered.  Then user A might send a permission sticker to allow the document posted to be printed.  Or another scenario was that user A could have sent a permission sticker and user B who was initially registered sent a document and left.  User B sent a request for printing the document.  User A sent another document along with a second permission sticker within a time period.  The document posted by user B at the beginning would be printed.)].  
 	Regarding claim 6, Oikawa et al further teaches: The printing control apparatus Regarding claim 7, Oikawa et al further teaches: The printing control apparatus according to claim 2, wherein the data relating to the certain member is data used for the certain member or a member associated with the certain member [p0116-p0121]. 	Regarding claim 8, Oikawa et al further teaches: The printing control apparatus according to claim 2, wherein the data relating to the certain member is data having an attribute relating to the certain member [p0118, p0119 (The attribute can be the permission sticker associated with the data sent by a registered member.)]. 	Regarding claim 9, Oikawa et al further teaches: The printing control apparatus according to claim 1, wherein the certain piece of data is data not relating to the certain member [p0112, p0113 (User B’s data is not related to User A.)]. 	Regarding claim 10, Oikawa et al further teaches: The printing control apparatus according to claim 9, wherein the data not relating to the certain member is data posted by a member of the group other than the certain member [p0112, p0113 (User B’s data is  posted by user B rather than User A.)]Regarding claim 11, Oikawa et al further teaches: The printing control apparatus according to claim 1, wherein performing control in such a way as to print the certain one of the plurality of pieces of data includes performing control in such a way as to transmit printing instruction information for instructing the certain member to print the certain one of the plurality of pieces of data to the certain member, and selecting, when the printing instruction information is received, the certain one of the plurality of pieces of data on a basis of the printing instruction information [p0090, p0114, p0162-p0165 (A permission sticker is the printing instruction information.)].
Regarding claim 14, Oikawa et al further teaches: The printing control apparatus according to claim 11, wherein the printing instruction information includes data identification information for identifying the certain one of the plurality of pieces of data, and wherein the selecting the certain one of the plurality of pieces of data includes selecting the certain one of the plurality of pieces of data on a basis of the data identification information [p0140-p0142 (Permission sticker associated with data is the data identification information.)]. 	Claim 15 has been analyzed and rejected with regard to claim 1 and in accordance with Oikawa et al’s further teaching on: A non-transitory computer readable medium storing a program causing a computer to execute a process [claim 9].  

Claim 16 has been analyzed and rejected with regard to claim 1.16. A printing control apparatus comprising: means for obtaining a plurality of pieces of .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al (US Pub: 2019/0294394) and in further view of Kiyoshi et al (JP Pub: 2020046856). 	Regarding claim 12, Oikawa et al further teaches: The printing control apparatus according to claim 11, wherein the printing instruction information includes member identification information for identifying the certain member, and wherein the selecting the certain one of the plurality of pieces of data includes selecting the certain one of the plurality of pieces of data on a basis of the member identification information [p0104].  
Oikawa et al does not provide group identification information.  In the same field of endeavor, Kiyoshi et al teaches: group identification information for identifying the group and member identification information for identifying the certain member [page 6: p2-3].  Therefore, given Kiyoshi et al’s prescription on group identification information, Regarding claim 13, Oikawa et al further teaches: The printing control apparatus according to claim 11. wherein the printing instruction information includes a belonging period information indicating a period for which the certain member has belonged to the group, and wherein the selecting the certain one of the plurality of pieces of data includes selecting the certain one of the plurality of pieces of data on a basis of the belonging period information [p0131-p0137 (Member’s data will be selected within a period when its permission sticker is valid.)].  
Oikawa et al does not provide group identification information.  In the same field of endeavor, Kiyoshi et al teaches: group identification information for identifying the group [page 6: p2-3].  Therefore, given Kiyoshi et al’s prescription on group identification information and associated member identification information, and Oikawa et al’s disclosure on selecting data for printing based on member ID and its permission sticker period, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to define a group ID for associated member allocation for data identification and management purpose.

Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674